[MHM, March 15, 2007] [Translation] Annual Securities Report (the Twelfth Term) From: October 1, 2005 To: September 30, 2006 PUTNAM DIVERSIFIED INCOME TRUST Annual Securities Report (the Twelfth Term) From: October 1, 2005 To: September 30, 2006 To: Director of Kanto Local Finance Bureau Filing Date of SRS: February 28, 2007 Name of the Registrant Fund: PUTNAM DIVERSIFIED INCOME TRUST Name of the Registrant Issuer: PUTNAM DIVERSIFIED INCOME TRUST Name and Official Title Charles E. Porter of Representative: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Annual Securities Report is available for Public Inspection Not applicable. Note 1: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 ¥119.11, the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on 29th December, 2006. Note 2: In this report, money amounts and percentages have been rounded up to 10 in the case of 5 or more and otherwise rounded down. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up to 10 in the case of 5 or more and otherwise rounded down when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. Note 3: In this report, "fiscal year" refers to a year from October 1 to September 30 of the following year. - 1 - PART I.INFORMATION ON THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (1) Objects and Basic Nature of the Fund: a. Structure of the Fund: Putnam Diversified Income Trust (the "Fund") (The Fund may be called Putnam DIT in Japan.) The Fund is a Massachusetts business trust organized on August 11, 1988. A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. The Fund is an open-end, diversified management investment company with an unlimited number of authorized shares of beneficial interest. The Trustees may, without shareholder approval, create two or more series of shares representing separate investment portfolios. Any such series of shares may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. The Fund's shares are not currently divided into series. Only the Fund's class M and class C shares had been offered until September, 2005 in Japan. The Fund also offers in the United States of America other classes of shares with different sales charges and expenses. Each share has one vote, with fractional shares voting proportionally. Shares of all classes will vote together as a single class except when otherwise required by law or as determined by the Trustees. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if the Fund were liquidated, shareholders would receive the net assets of the Fund. The Fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although the Fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. The Fund has voluntarily undertaken to hold a shareholder meeting at which the Board of Trustees would be elected at least every five years beginning in 2004. If a shareholder owns fewer shares than the minimum set by the Trustees (presently 20 shares), the Fund may redeem the shares without the shareholders permission and send the shareholder the proceeds. To the extent permitted by applicable law, the Fund may also redeem shares if shareholders own shares above a maximum amount set by the Trustees. There is presently no maximum, but the - 2 - Trustees may at any time establish one, which could apply to both present and future shareholders. The Fund is a "diversified" investment company under the Investment Company Act of 1940. This means that with respect to 75% of its total assets, the Fund may not invest more than 5% of its total assets in the securities of any one issuer (except U.S. government securities and securities issued by other investment companies). The remaining 25% of its total assets is not subject to this restriction. To the extent the Fund invests a significant portion of its assets in the securities of a particular issuer, it will be subject to an increased risk of loss if the market value of such issuer's securities declines. b. Objects and Basic Nature of the Fund: GOAL The Fund seeks as high a level of current income as Investment Management Company believes is consistent with preservation of capital. MAIN INVESTMENT STRATEGIES MULTI-SECTOR BONDS We invest mainly in bonds that: >> are securitized debt instruments and other obligations of companies and governments worldwide >> are either investment-grade or below investment-grade and >> have intermediate to long-term maturities (three years or longer). Under normal market conditions, we invest 15% - 65% of the Funds net assets in each of these three sectors: >> U.S. and investment-grade sector: U.S. government securities and investment-grade bonds of U.S. companies >> High yield sector: lower-rated bonds of U.S. companies >> International sector: bonds of foreign governments and companies, including both investment-grade and lower-rated securities. MAIN RISKS The main risks that could adversely affect the value of the Fund's shares and the total return on your investment include: >> The risk that movements in financial markets will adversely affect the value of the Fund's investments. This risk includes interest rate risk, which means that - 3 - the prices of the Fund's investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. >> The risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. >> The risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments. These risks are increased for investments in emerging markets. >> The risk that the issuers of the Funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. Because the Fund invests significantly in below investment-grade bonds (sometimes referred to as junk bonds), it is subject to heightened credit risk. Investors should carefully consider the risks associated with an investment in the Fund. >> The risk that the Funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. You can lose money by investing in the Fund. The Fund may not achieve its goal, and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. - 4 - (2) Structure of the Fund: (A) Structure of the Fund - 5 - - 6 - (Note) PFTC is managing the transfer of the Fund's assets to State Street. This transfer is expected to be completed during the first half of 2007. PFTC will remain custodian with respect to Fund assets until the assets are transferred. - 7 - (B) The Names of Related Parties of the Fund, their Roles in Management of the Fund and Outline of Agreements concluded between the Related Parties and the Fund or concluded between the Related Parties: Name The role in Outline of the Agreement management of the Fund Putnam Investment Investment Management Contract with the Fund Management, LLC Management Company dated January 20, 1997 (Note 1) Putnam Sub-Investment Amended and Restated Investments Management Company Sub-Management Contract (Note 2) Limited with Investment Management Company dated December 30, 2006 Putnam Fiduciary Custodian and Investor Amended and Restated Custodian Trust Company Servicing Agent Agreement with the Fund dated February 10, 2006. (Note 3) Amended and Restated Investor Servicing Agreement with the Fund dated January 1, 2005. (Note 4) State Street Bank Custodian and Master Custodian Agreement with the and Trust Company Sub-Accounting Fund dated January 1, 2007 (Note 3) Services Agent?? Master Sub-Accounting Services Agreement with Investment Management Company dated January 1, 2007 (Note 5) Putnam Retail Principal Underwriter Class C Distribution Plan and Management Agreement with the Fund dated Limited Partnership January 8, 1999 Class M Distribution Plan and Agreement with the Fund dated November 28, 1994 SMBC Friend Distributor in Japan Japan Dealer Sales Agreement was Securities Co., Ltd. made with Principal Underwriter on May 19, 1997 (amended on February 1, 2003) regarding Class C shares and M shares in Japan (Note 6) SMBC Friend Agent Company Agent Securities Company Agreement - 8 - Securities Co., Ltd. was made with the Fund on February 1, 2003 regarding Class C shares (Note 7) Agent Securities Company Agreement was made with the Fund on May 2, 1997 regarding Class M shares (Note 1) Management Contract is an agreement by which Investment Management Company agrees to provide investment management services of Fund and investment advisory services of the Fund's assets. (Note 2) Sub-Management Contract is an agreement by which Sub-Investment Management Company agrees to provide investment advisory services for a portion of the Funds assets as determined from time to time by Investment Management Company. (Note 3) (Master) Custodian Agreement is an agreement by which Custodian agrees to provide custody services to the Fund. (Note 4) Investor Servicing Agreement is an agreement by which the Investor Servicing Agent agrees to provide investor servicing agent functions to the Fund. (Note 5) Master Sub-Accounting Services Agreement is an agreement under which Investment Management Company has delegated to Custodian responsibility for providing certain administrative, pricing, and bookkeeping services for the Fund. (Note 6) Japan Dealer Sales Agreement is an agreement by which Distributor in Japan agrees to sell Shares delivered by Principal Underwriter for the purpose of public offering in Japan in accordance with the provisions of the applicable laws and regulations of Japan and the prospectus in Japan. (Note 7) Agent Company Agreement is an agreement by which Agent Company, appointed by the Fund, agrees to distribute prospectuses relating to Shares, to make public the daily net asset value per Share and to distribute management reports and other documents required to be prepared in accordance with the applicable laws and regulations of Japan and/or the Rules of the Japan Securities Dealers Association, etc. (C) Outline of the Management Company 1. Fund a) Law of Place of Incorporation: The Fund is a Massachusetts business trust organized in Massachusetts, U.S.A. on August 11, 1988. Chapter 182 of the Massachusetts General Laws prescribes the fundamental matters in regard to the operations of certain business trusts constituting voluntary associations under that chapter. The Fund is an open-end, diversified management company under the Investment Company Act of 1940. b) Purpose of the Fund: - 9 - The purpose of the Fund is to provide investors a managed investment primarily in securities, debt instruments and other instruments and rights of a financial character. c) History of the Fund: August 11, 1988: Organization of the Fund as a Massachusetts business trust. Adoption of the Agreement and Declaration of Trust. September 7, 1988: Adoption of the Amended and Restated Agreement and Declaration of Trust. d) Amount of Capital Stock: Not applicable. e) Information Concerning Major Shareholders: Not applicable. 2. Putnam Investment Management, LLC (Investment Management Company) a) Law of Place of Incorporation: Putnam Investment Management, LLC is a limited liability company organized under the law of the State of Delaware. Its investment advisory business is regulated under the Investment Advisers Act of 1940. Under the Investment Advisers Act of 1940, an investment adviser means, with certain exceptions, any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing or selling securities, or who, for compensation and as part of a regular business, issues analyses or reports concerning securities. Investment advisers under the Act may not conduct their business unless they are registered with the SEC. b) Purpose of the Company: Investment Management Companys sole business is investment management, which includes the buying, selling, exchanging and trading of securities of all descriptions on behalf of mutual funds in any part of the world. c) History of the Company: Investment Management Company is one of America's oldest and largest money management firms. Investment Management Companys staff of experienced portfolio managers and research analysts selects securities and constantly supervises the Fund's portfolio. 199 investment professionals in Boston, London and Tokyo with more than 10 years experience on average in asset management field are in charge of management. By pooling an investor's money with that of other investors, a greater variety of securities can be purchased than would be the case individually; the resulting diversification helps reduce investment risk. Investment Management Company has been managing mutual funds since 1937. Investment Management - 10 - Company is the twenty-first largest investment management company in United States ranked by total assets (source: Investment Company Institute's Report as of November 30, 2006) and manages the funds in the Putnam Family, with over $124 billion in aggregate net asset value in over 9 million shareholder accounts as of the end of December, 2006. An affiliate, The Putnam Advisory Company, LLC, manages domestic and foreign institutional accounts and mutual funds, including the accounts of many Fortune 500 companies. Another affiliate, Putnam Investments Limited, provides a full range of international investment advisory services to institutional and retail clients. Another affiliate, Putnam Fiduciary Trust Company, provides investment advice to institutional clients under its banking and fiduciary powers as well as shareholder and custody services to the Putnam Funds. Total assets under management of Putnam Group are over US$192 billion as of the end of December, 2006. Putnam Investment Management, LLC, Putnam Retail Management L.P., Putnam Investments Limited and Putnam Fiduciary Trust Company are subsidiaries of Putnam LLC, which is wholly owned by Marsh & McLennan Companies, Inc., a publicly-owned holding company whose principal businesses are international insurance and reinsurance brokerage, employee benefit consulting and investment management. d) Amount of Capital Stock: 1. Amount of members equity (as of the end of December, 2006) $70,594,104* 2. Members equity for the past five years: Year Members Equity End of 2002 $138,739,094 End of 2003 End of 2004+ End of 2005 End of 2006 $144,486,036 -$9,155,466 $73,231,356 $70,594,104* * This figure is unaudited. + During 2004, Investment Management Company accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with the Parent and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 - 11 - was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members Equity. e) Information Concerning Major Shareholders: As of the end of December, 2006, all the outstanding interests of Investment Management Company were owned by Putnam, LLC. 2. INVESTMENT POLICY (1) Investment Policy GOAL The Fund seeks as high a level of current income as Investment Management Company believes is consistent with preservation of capital. MAIN INVESTMENT STRATEGIES MULTI-SECTOR BONDS We invest mainly in bonds that: >> are securitized debt instruments and other obligations of companies and governments worldwide >> are either investment-grade or below investment-grade and >> have intermediate to long-term maturities (three years or longer). (2) Objects of Investment Under normal market conditions, we invest 15% - 65% of the Funds net assets in each of these three sectors: >> U.S. and investment-grade sector: U.S. government securities and investment-grade bonds of U.S. companies >> High yield sector: lower-rated bonds of U.S. companies >> International sector: bonds of foreign governments and companies, including both investment-grade and lower-rated securities. (3) Structure of the Management of the Fund Investment Management Company is ultimately managed by its managing members. The Sub-Investment Management Company is ultimately managed by its Board of Directors, which is elected by its shareholders. - 12 - The investment performance and portfolio of each Fund is overseen by its Board of Trustees, a majority of whom are not affiliated with Investment Management Company. The Trustees meet at least 11 times a year and review the performance of each fund with its manager at least quarterly. The Fund's Trustees oversee the general conduct of the Fund's business. The Trustees have retained Investment Management Company to be the Fund's investment manager, responsible for making investment decisions for the Fund and managing the Fund's other affairs and business. The basis for the Trustees approval of the Funds management contract and the sub-management contract is discussed in the Funds annual report to shareholders dated September 30, 2006. The Fund pays Investment Management Company a quarterly management fee for these services based on the Fund's average net assets. The Fund paid Investment Management Company a management fee (after applicable waivers) of 0.55% of average net assets for the Funds last fiscal year. Investment Management Company 's address is One Post Office Square, Boston, MA 02109, U.S.A. In selecting portfolio securities for the Fund, Investment Management Company looks for securities that represent attractive values based on careful issue-by-issue credit analysis and hundreds of onsite visits and other contacts with issuers every year. Investment Management Company is one of the largest managers of equity, high yield and other debt securities in the United States. Investment Management Company has retained its affiliate, Sub-Investment Management Company, to manage a separate portion of the assets of the Fund. Subject to the supervision of Investment Management Company, Sub-Investment Management Company, which provides a full range of international investment advisory services to institutional and retail clients, is responsible for making investment decisions for the portion of the assets of the Fund that it manages. Investment Management Company (and not the fund) pays a quarterly sub-management fee to Sub-Investment Management Company for its services at the annual rate of 0.40% of the average aggregate net asset value of the portion of the assets of the fund managed by Sub-Investment Management Company. Sub-Investment Management Companys address is Cassini House, 5759 St Jamess Street, London, England, SW1A 1LD. Investment management teams. Investment Management Company's and Sub-Investment Management Company's investment professionals are organized into investment management teams, with a particular team dedicated to a specific asset class. The members of the Core Fixed Income and Core Fixed Income High Yield Teams manage the Funds investments. The names of all team members can be found at www.putnam.com. - 13 - The team members identified as the Funds Portfolio Leader and Portfolio Members coordinate the teams efforts related to the Fund and are primarily responsible for the day-to-day management of the Funds portfolio. In addition to these individuals, the team also includes other investment professionals, whose analysis, recommendations and research inform investment decisions made for the Fund. Other fund managed by the Portfolio Leader and Portfolio Members. As of the Funds fiscal year-end, William Kohli was also a Portfolio Leader of Putnam Master Intermediate Income Trust and Putnam Premier Income Trust and was also a Portfolio Member of Putnam Global Income Trust. Rob Bloemker was also a Portfolio Member of Putnam American Government Income Fund, Putnam Income Fund, Putnam Limited Duration Government Income Fund, Putnam Master Intermediate Income Trust, Putnam Premier Income Trust and Putnam U.S. Government Income Trust. Jeffrey Kaufman was also a Portfolio Member of Putnam Master Intermediate Income Trust and Putnam Premier Income Trust. Paul Scanlon was also a Portfolio Leader of Putnam Floating Rate Income Fund, Putnam High Yield Advantage Fund and Putnam High Yield Trust and a Portfolio Member of Putnam Master Intermediate Income Trust and Putnam Premier Income Trust. David Waldman was also a Portfolio Member of Master Intermediate Income Trust and Putnam Premier Income Trust. William Kohli, Rob Bloemker, Jeffrey - 14 - Kaufman, Paul Scanlon and David Waldman may also manage other accounts and variable trust funds managed by Putnam Management or an affiliate. Changes in the Funds Portfolio Leader and Portfolio Members No changes in the funds Portfolio Leader or Portfolio Members occurred during the fiscal year ended September 30, 2006. William Kohli has served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. Fund ownership. The following table shows the dollar ranges of shares of the fund and all Putnam funds owned by the professionals listed above at the end of the funds last two fiscal years, including investments by their immediate family members and amounts invested through retirement and deferred compensation plans. Investment in the Fund by Putnam employees and the Trustees. As of September 30, 2006, all of the 11 Trustees then on the Board of Trustees of the Putnam funds owned fund shares. The table shows the approximate value of investments in the fund and all Putnam funds as of that date by Putnam employees and the funds Trustees, including in each case investments by their immediate family members and amounts invested through retirement and deferred compensation plans. - 15 - The following table shows how much the members of Putnams Executive Board have invested in the Putnam funds (in dollar ranges). Information shown is as of the end of the funds last two fiscal years. Compensation of investment professionals. Putnam Management believes that its investment management teams should be compensated primarily based on their success in helping investors achieve their goals. The portion of Putnam Investments' total incentive compensation pool that is available to Putnam Management's Investment Division is based primarily on its delivery, across all of the portfolios it manages, of consistent, dependable and superior performance over time. The peer group for the Fund, Multi-Sector Income Funds, is its broad investment category as determined by Lipper Inc. The portion of the incentive compensation pool available to each of your investment management teams varies based primarily on its delivery, across - 16 - all of the portfolios it manages, of consistent, dependable and superior performance over time on a before-tax basis. >> Consistent performance means being above median over one year. >> Dependable performance means not being in the 4th quartile of the peer group over one, three or five years. >> Superior performance (which is the largest component of Putnam Management's incentive compensation program) means being in the top third of the peer group over three and five years. In determining an investment management team's portion of the incentive compensation pool and allocating that portion to individual team members, Putnam Management retains discretion to reward or penalize teams or individuals, including the Funds Portfolio Leader and Portfolio Members, as it deems appropriate, based on other factors. The size of the overall incentive compensation pool each year is determined by Putnam Management's parent company, Marsh & McLennan Companies, Inc., and depends in large part on Putnam's profitability for the year, which is influenced by assets under management. Incentive compensation is generally paid as cash bonuses, but a portion of incentive compensation may instead be paid as grants of restricted stock, options or other forms of compensation, based on the factors described above. In addition to incentive compensation, investment team members receive annual salaries that are typically based on seniority and experience. Incentive compensation generally represents at least 70% of the total compensation paid to investment team members. (4) Distribution Policy: The Fund normally distributes any net investment income monthly and any net realized capital gains annually. In principle, the Fund declares distributions on or about the 20th day of each month to Japanese investors who hold shares as of the Record Date(*) of on or about the 11th day of each month. Japanese investors will be paid distributions on or about the fourth business day of the following month in Japan since the SMBC Friend confirms the payment by Putnam. * Record Date shall be approximately 7 Fund business days before the 20th day of each month in principle and the next Fund business day of such Record Date shall be the ex-dividend date. Fund business day means a day on which the New York Stock Exchange is open for business. (5) Restrictions of Investment: - 17 - As fundamental investment restrictions, which may not be changed without a vote of a majority of the outstanding voting securities, the Fund may not and will not: (1) With respect to 75% of its total assets, invest in the securities of any issuer if, immediately after such investment, more than 5% of the total assets of the Fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (2) With respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (3) Borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made. (4) Issue any class of securities which is senior to the Fund's shares of beneficial interest, except for permitted borrowings. (5) Make loans, except by purchase of debt obligations in which the Fund may invest consistent with its investment policies (including without limitation debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. (6) Purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. (7) Purchase or sell commodities or commodity contracts, except that the Fund may purchase and sell financial futures contracts and options and may enter into foreign exchange contracts and other financial transactions not involving physical commodities. (8) Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under the federal securities laws. (9) Invest more than 25% of the value of its total assets in any one industry. (Securities of the U.S. Government, its agencies, or instrumentalities, or of any non-U.S. government, its agencies, or instrumentalities, securities of supranational entities, and securities backed by the credit of a governmental entity are not considered to represent industries.) The Investment Company Act of 1940 provides that a "vote of a majority of the outstanding voting securities" of the Fund means the affirmative vote of the lesser of (1) more than 50% of the outstanding Fund shares, or (2) 67% or more of the shares - 18 - present at a meeting if more than 50% of the outstanding shares are represented at the meeting in person or by proxy. The following non-fundamental investment policies may be changed by the Trustees without shareholder approval. (1) The Fund will not invest in (a) securities which are not readily marketable, (b) securities restricted as to resale (excluding securities determined by the Trustees of the Fund (or the person designated by the Trustees of the Fund to make such determinations) to be readily marketable), and (c) repurchase agreements maturing in more than seven days, if, as a result, more than 15% of the Fund's net assets (taken at current value) would be invested in securities described in (a), (b) and (c) above. In addition, the Fund will, so long as shares of the Fund are being offered for sale by the Fund in Japan, comply with the following standards of selection of the Japan Securities Dealers Association. 1. The Fund will not invest more than 15% of its net assets in securities that are not traded on an official exchange or other regulated market, including, without limitation, the National Association of Securities Dealers Automated Quotation System (this restriction shall not be applicable to bonds determined by Putnam Investment Management, LLC. The Fund's investment manager, to be liquid and for which a market price (including a dealer quotation) is generally obtainable or determinable); 2. The Fund will not borrow money in excess of 10% of the value of its total assets; 3. The Fund will not make short sales of securities in excess of the Funds net asset value; and 4. The Fund will not, together with other mutual funds managed by Putnam Management, acquire more than 50% of the outstanding voting securities of any issuer. If the undertaking is violated, the Fund will, promptly after discovery, take such action as may be necessary to cause the violation to cease, which shall be the only obligation of the Fund and the only remedy in respect of the violation. This undertaking will remain in effect as long as shares of the Fund are qualified for offer or sale in Japan and such undertaking is required by the Japanese Securities Dealers Association as a condition of such qualification. Also in connection with the Funds offering of its shares in Japan, the Fund has adopted the following non-fundamental investment restriction: The Fund will not invest in equity securities or warrants except that the Fund may invest in or hold preferred securities if and to the extent that such securities are characterized as debt for purposes of determining the Funds status as a bond investment trust under the Income Tax Law of Japan. There can be no assurance that the Fund will be able to invest in such preferred securities. - 19 - Notwithstanding the foregoing restriction, the Fund may invest in asset-backed, hybrid and structured bonds and notes. These investments may entail significant risks that are not associated with a similar investment in a traditional debt instrument. The risks of a particular investment of this type will depend upon the terms of the instrument, but may include the possibility of significant changes in the benchmark(s) or the prices of the underlying assets to which the interest rate or return is linked, which may include equity securities. "All percentage limitations on investments (other than pursuant to non-fundamental investment restriction (1)) will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. " 3. INVESTMENT RISKS (1) Risk Factor The Funds main investment strategies and related risks. Any investment carries with it some level of risk that generally reflects its potential for reward. We pursue the Fund's goal by investing mainly in bonds and securitized debt instruments from multiple sectors, including the U.S. and investment-grade sector, the high yield sector and the international sector. We will not invest less than 15% of the Fund's net assets in U.S. government securities. We will consider, among other things, credit, interest rate and prepayment risks as well as general market conditions when deciding whether to buy or sell investments. A description of the risks associated with the Funds main investment strategies follows. Interest rate risk. The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing debt instruments. Changes in a debt instrument's value usually will not affect the amount of interest income paid to the fund, but will affect the value of the fund's shares. Interest rate risk is generally greater for investments with longer maturities. Some investments give the issuer the option to call or redeem an investment before its maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, we might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. - 20 - Premium investments offer coupon rates higher than prevailing market rates. However, they involve a greater risk of loss, because their values tend to decline over time. Credit risk. Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. We may invest up to 70% of the fund's total assets in higher-yield, higher-risk debt investments that are rated below BBB or its equivalent at the time of purchase by each U.S. nationally recognized securities rating agency rating such investments, or are unrated investments that we believe are of comparable quality. We may invest up to 5% of the Fund's total assets in debt investments rated below CCC or its equivalent, at the time of purchase, by each agency rating such investments, including investments in the lowest rating category of the rating agency, and unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. Investments rated below BBB or its equivalent are below investment-grade. This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will usually be more volatile and are likely to fall. A default or expected default could also make it difficult for us to sell the investments at prices approximating the values we had previously placed on them. Lower-rated debt usually has a more limited market than higher-rated debt, which may at times make it difficult for us to buy or sell certain debt instruments or to establish their fair value. Credit risk is generally greater for zero coupon bonds and other investments that are issued at less than their face value and that are required to make interest payments only at maturity rather than at intervals during the life of the investment. Credit ratings are based largely on the issuers historical financial condition and the rating agencies' investment analysis at the time of rating. The rating assigned to any particular investment does not necessarily reflect the issuers current financial condition, and does not reflect an assessment of an investment's volatility or liquidity. Although we consider credit ratings in making investment decisions, we perform our own investment analysis and do not rely only on ratings assigned by the rating agencies. Our success in achieving the fund's investment objective may depend more - 21 - on our own credit analysis when we buy lower quality bonds than when we buy higher quality bonds. We may have to participate in legal proceedings involving the issuer. This could increase the fund's operating expenses and decrease its net asset value. Although investment-grade investments generally have lower credit risk, they may share some of the risks of lower-rated investments. U.S. government investments generally have the least credit risk, but are not completely free of credit risk. While some investments, such as U.S. Treasury obligations and Ginnie Mae certificates, are backed by the full faith and credit of the U.S. government, others are backed only by the credit of the issuer. Mortgage-backed securities may be subject to the risk that underlying borrowers will be unable to meet their obligations. Prepayment risk. Traditional debt investments typically pay a fixed rate of interest until maturity, when the entire principal amount is due. By contrast, payments on securitized debt instruments, including mortgage-backed and asset-backed investments, typically include both interest and partial payment of principal. Principal may also be prepaid voluntarily, or as a result of refinancing or foreclosure. We may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Compared to debt that cannot be prepaid, mortgage-backed investments are less likely to increase in value during periods of declining interest rates and have a higher risk of decline in value during periods of rising interest rates. They may increase the volatility of the fund. Some mortgage-backed investments receive only the interest portion or the principal portion of payments on the underlying mortgages. The yields and values of these investments are extremely sensitive to changes in interest rates and in the rate of principal payments on the underlying mortgages. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Asset-backed securities, which are subject to risks similar to those of mortgage-backed securities, are also structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. Non-U.S. investments. The Fund considers a non-U.S. company to be one that is domiciled outside the U.S. or has its principal operations located outside the U.S. Non-U.S. investments involve certain special risks, including: >> Unfavorable changes in currency exchange rates: Non-U.S. investments are typically issued and traded in non-U.S. currencies. As a result, their values may be affected by changes in exchange rates between non-U.S. currencies and the U.S. dollar. - 22 - >> Political and economic developments: Non-U.S. investments may be subject to the risks of seizure by a non-U.S. government, imposition of restrictions on the exchange or export of non-U.S. currency, and tax increases. >> Unreliable or untimely information: There may be less information publicly available about a non-U.S. company than about most U.S. companies, and non-U.S. companies are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the United States. >> Limited legal recourse: Legal remedies for investors may be more limited than the remedies available in the United States. >> Limited markets: Certain non-U.S. investments may be less liquid (harder to buy and sell) and more volatile than most U.S. investments, which means we may at times be unable to sell these non-U.S. investments at desirable prices. For the same reason, we may at times find it difficult to value the Funds non-U.S. investments. >> Trading practices: Brokerage commissions and other fees are generally higher for non-U.S. investments than for U.S. investments. The procedures and rules governing non-U.S. transactions and custody may also involve delays in payment, delivery or recovery of money or investments. >> Sovereign issuers: The willingness and ability of sovereign issuers to pay principal and interest on government securities depends on various economic factors, including the issuers balance of payments, overall debt level, and cash flow from tax or other revenues. >> Lower yield: Non-U.S. withholding taxes may reduce the proceeds from dividends or interest on, or the sale of, non-U.S. investments. The risks of non-U.S. investments are typically increased in less developed countries, which are sometimes referred to as emerging markets. For example, political and economic structures in these countries may be changing rapidly, which can cause instability. These countries are also more likely to experience high levels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these and other reasons, investments in emerging markets are often considered speculative. Certain of these risks may also apply to some extent to U.S.-traded investments that are denominated in non-U.S. currencies, investments in U.S. companies that are traded in non-U.S. markets or investments in U.S. companies that have significant non-U.S. operations. - 23 - Derivatives. We may engage in a variety of transactions involving derivatives, such as futures, options and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. We may make use of short derivatives positions, the values of which move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. We may use derivatives both for hedging and non-hedging purposes. For example, we may use derivatives to increase or decrease the Funds exposure to long-or short-term interest rates (in the United States or abroad) or as a substitute for a direct investment in the securities of one or more issuers. However, we may also choose not to use derivatives, based on our evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on our ability to manage these sophisticated instruments. Some derivatives are leveraged, which means that they provide the Fund with investment exposure greater than the value of the Funds investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to the Fund. The risk of loss from a short derivatives position is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the Fund's derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivative transaction will not meet its obligations. Floating rate loans. Floating rate loans are debt obligations with interest rates that adjust or float periodically (normally on a monthly or quarterly basis) based on a generally recognized base rate such as the London Inter-Office Rate (LIBOR) or the prime rate offered by one or more major U.S. banks. While most floating rate loans are below investment grade in quality, most also are senior in rank in the event of bankruptcy to most other securities of the borrower such as common stock or public bonds. Floating rate loans are also normally secured by specific collateral or assets of - 24 - the borrower so that the holders of the loans will have a priority claim on those assets in the event of default or bankruptcy of the issuer. Floating rate loans generally are less sensitive to interest rate changes than obligations with fixed interest rates but may decline in value if their interest rates do not rise as much, or as quickly, as interest rates in general. Conversely, floating rate instruments will not generally increase in value if interest rates decline. Changes in interest rates will also affect the amount of interest income the fund earns on its floating rate investments. Most floating rate loans allow for prepayment of principal without penalty. If a borrower prepays a loan, we might have to reinvest the proceeds in an investment that may have lower yields than the yield on the prepaid loan or might not be able to take advantage of potential gains from increases in the credit quality of the issuer. Although the market for the types of floating rate loans in which the fund invests has become increasingly liquid over time, this market is still developing, and there can be no assurance that adverse developments with respect to this market or particular borrowers will not prevent the fund from selling these loans at their market values when we consider such a sale desirable. Hybrid instruments. These instruments are generally considered derivatives and include indexed or structured securities, and combine the elements of futures contracts or options with those of debt, preferred equity or a depository instrument. A hybrid instrument may be a debt security, preferred stock, warrant, convertible security, certificate of deposit or other evidence of indebtedness on which a portion of or all interest payments, and/or the principal or stated amount payable at maturity, redemption or retirement, is determined by reference to prices, changes in prices, or differences between prices, of securities, currencies, intangibles, goods, articles or commodities (collectively, underlying assets), or by another objective index, economic factor or other measure, including interest rates, currency exchange rates, or commodities or securities indices (collectively, benchmarks). Hybrid instruments may take a number of forms, including, but not limited to, debt instruments with interest or principal payments or redemption terms determined by reference to the value of an index at a future time, preferred stock with dividend rates determined by reference to the value of a currency, or convertible securities with the conversion terms related to a particular commodity. - 25 - The risks of investing in hybrid instruments reflect a combination of the risks of investing in securities, options, futures and currencies. An investment in a hybrid instrument may entail significant risks that are not associated with a similar investment in a traditional debt instrument that has a fixed principal amount, is denominated in U.S. dollars or bears interest either at a fixed rate or a floating rate determined by reference to a common, nationally published benchmark. The risks of a particular hybrid instrument will depend upon the terms of the instrument, but may include the possibility of significant changes in the benchmark(s) or the prices of the underlying assets to which the instrument is linked. Such risks generally depend upon factors unrelated to the operations or credit quality of the issuer of the hybrid instrument, which may not be foreseen by the purchaser, such as economic and political events, the supply and demand of the underlying assets and interest rate movements. Hybrid instruments may be highly volatile and their use by the fund may not be successful. Hybrid instruments may bear interest or pay preferred dividends at below market (or even relatively nominal) rates. Alternatively, hybrid instruments may bear interest at above market rates but bear an increased risk of principal loss (or gain). The latter scenario may result if leverage is used to structure the hybrid instrument. Leverage risk occurs when the hybrid instrument is structured so that a given change in a benchmark or underlying asset is multiplied to produce a greater value change in the hybrid instrument, thereby magnifying the risk of loss as well as the potential for gain. Hybrid instruments can be an efficient means of creating exposure to a particular market, or segment of a market, with the objective of enhancing total return. For example, a fund may wish to take advantage of expected declines in interest rates in several European countries, but avoid the transaction costs associated with buying and currency-hedging the foreign bond positions. One solution would be to purchase a U.S. dollar-denominated hybrid instrument whose redemption price is linked to the average three year interest rate in a designated group of countries. The redemption price formula would provide for payoffs of less than par if rates were above the specified level. Furthermore, a fund could limit the downside risk of the security by establishing a minimum redemption price so that the principal paid at maturity could not be below a predetermined minimum level if interest rates were to rise significantly. The purpose of this arrangement, known as a structured security with an embedded put option, would be to give the fund the desired European bond exposure while avoiding currency risk, limiting downside market risk, and lowering transaction costs. Of course, there is no guarantee that the strategy will be successful - 26 - and the fund could lose money if, for example, interest rates do not move as anticipated or credit problems develop with the issuer of the hybrid instrument. Hybrid instruments are potentially more volatile and carry greater market risks than traditional debt instruments. Depending on the structure of the particular hybrid instrument, changes in a benchmark may be magnified by the terms of the hybrid instrument and have an even more dramatic and substantial effect upon the value of the hybrid instrument. Also, the prices of the hybrid instrument and the benchmark or underlying asset may not move in the same direction or at the same time. Hybrid instruments may also carry liquidity risk since the instruments are often customized to meet the portfolio needs of a particular investor, and therefore, the number of investors that are willing and able to buy such instruments in the secondary market may be smaller than that for more traditional debt securities. Under certain conditions, the redemption value of such an investment could be zero. In addition, because the purchase and sale of hybrid investments could take place in an over-the-counter market without the guarantee of a central clearing organization, or in a transaction between the fund and the issuer of the hybrid instrument, the creditworthiness of the counterparty of the issuer of the hybrid instrument would be an additional risk factor the fund would have to consider and monitor. In addition, uncertainty regarding the tax treatment of hybrid instruments may reduce demand for such instruments. Hybrid instruments also may not be subject to regulation by the Commodity Futures Trading Commission (CFTC), which generally regulates the trading of commodity futures by U.S. persons, the SEC, which regulates the offer and sale of securities by and to U.S. persons, or any other governmental regulatory authority. Other investments. In addition to the main investment strategies described above, we may make other types of investments, such as investments in asset-backed, hybrid and structured bonds and notes, preferred securities that would be characterized as debt securities under applicable accounting standards and tax laws, and assignments of and participations in fixed and floating rate loans, which may be subject to other risks. Alternative strategies . Under normal market conditions, we keep the Fund's portfolio fully invested, with minimal cash holdings. However, at times we may judge that market conditions make pursuing the Fund's usual investment strategies inconsistent with the best interests of its shareholders. We then may temporarily use alternative strategies that are mainly designed to limit losses. However, we may - 27 - choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause the Fund to miss out on investment opportunities, and may prevent the Fund from achieving its goal. Changes in policies . The Trustees may change the Fund's goal, investment strategies and other policies without shareholder approval, except as otherwise indicated. Portfolio transactions and portfolio turnover rate. Transactions on stock exchanges, commodities markets and futures markets involve the payment by the fund of brokerage commissions. The fund paid $251,913 in brokerage commissions during the last fiscal year, representing 0.01% of the funds average net assets. Of this amount, no payments were made to brokers who also provided research services. Although brokerage commissions and other portfolio transaction costs are not reflected in the funds Total Annual Fund Operating Expenses ratio, they are reflected in the funds total return. Combining the brokerage commissions paid by the fund during the last fiscal year (as a percentage of the funds average net assets) with the funds Total Annual Fund Operating Expenses ratio for class A shares (not offered in Japan) results in a combined cost ratio of 0.98% of the funds average net assets for class A shares for the last fiscal year. Investors should exercise caution in comparing brokerage commissions and combined cost ratios for different types of funds. For example, while brokerage commissions represent one component of the funds transaction costs, they do not reflect any undisclosed amount of profit or markup included in the price paid by the fund for principal transactions (transactions made directly with a dealer or other counterparty), including most fixed income securities and certain derivatives. In addition, brokerage commissions do not reflect other elements of transaction costs, including the extent to which the funds purchase and sale transactions may change the market price for an investment (the market impact). Another factor in transaction costs is the funds portfolio turnover rate, which measures how frequently the fund buys and sells investments. During the past five years, the funds fiscal year portfolio turnover rate and the average turnover rate for the funds Lipper category were as follows: * Average portfolio turnover rate of funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The Lipper category average portfolio turnover rate is calculated using the portfolio turnover rate for the fiscal year end of each fund in the Lipper category. Fiscal years may vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for the last fiscal year is based on information available as of December 31, 2006. Both the funds portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions. High turnover may lead to increased costs and decreased performance and, for investors in taxable accounts, increased taxes. Portfolio holdings. For information on the funds portfolio, you may visit the Putnam Investments website, www.putnam.com/individual, where the funds top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month, and full portfolio holdings may be viewed beginning on the last business day of the month after the end of each calendar quarter. This information will remain available on the website until the fund files a Form N-CSR or N-Q with the Securities and Exchange Commission (SEC) for the period that includes the date of the information. Investment in Japanese Yen. Because the Fund consists of US dollars, purchase or repurchase of the Fund securities in Yen carries the risk of exchange. (2) Management Structure for the Risks The Fund builds risk management into the investment process. The Fund identifies areas of potential risk and then puts the policies, procedures and controls in place - including oversight by a Risk Management Committee - to actively manage those risks. - 29 - 4. FEES, ETC. AND TAX (1) Sales charge (a) Sales charge in overseas markets (United States of America): Class C shares - No initial sales charge; your entire investment goes to work immediately - Deferred sales charge of 1.00% if shares are sold within one year of purchase - Higher annual expenses, and lower dividends, than class A shares (not offered in Japan) or M shares because of higher 12b-1 fees - No conversion to class A shares (not offered in Japan), so future 12b-1 fees do not decline over time Class M shares - Initial sales charge of up to 3.25% - Lower sales charges available for investments of $50,000 or more - No deferred sales charge (except on certain redemptions of shares bought without an initial sales charge) - Lower annual expenses, and higher dividends, than class B shares (not offered in Japan) or class C shares because of lower 12b-1 fees - Higher annual expenses, and lower dividends, than class A shares (not offered in Japan) because of higher 12b-1 fees - No conversion to class A shares (not offered in Japan), so future 12b-1 fees do not decline over time Initial sales charges for class M shares Class M sales charge as a percentage of*: Amount of purchase at offering price ($) Net amount invested Offering price** Under 50,000 3.36% 3.25% 50,000 but under 100,000 2.30 2.25 100,000 but under 250,000 1.27 1.25 250,000 but under 500,000 1.01 1.00 500,000 but under 1,000,000 1.01 1.00 1,000,000 and above NONE NONE * Because of rounding in the calculation of offering price and the number of shares purchased, actual sales charges you pay may be more or less than these percentages. ** Offering price includes sales charge. (b) Sales charge in Japan: Not applicable since the Fund currently does not accept any subscription. (2) Repurchase charge (a) Repurchase charge in overseas markets (United States of America): - 30 - Class C shares No repurchase fee will be charged; however, the above Deferred Sales Charge in (1)(a) will be charged on redemption. Class M shares No repurchase fee will be charged. (b) Repurchase charge in Japan Class C shares No repurchase fee will be charged; however, the following contingent deferred sales charge (CDSC) will be charged on redemption. Consumption Tax will not be imposed on CDSC. Year after purchase 1 2 3 4 5 6+ Charge 4% 4% 3% 2% 1% 0% The CDSC will be applied against the lesser of issue amount at the time of purchase or repurchase proceeds. For the calculation of the duration from purchase to redemption, a period counting from the date of purchase to the last day of the corresponding month of the next year. Class M shares No repurchase fee will be charged. (3) Management Fee, etc.: (a) Management Fees Under a Management Contract dated January 20, 1997, the Fund pays a quarterly fee to Investment Management Company based on the average net assets of the Fund, as determined at the close of each business day during the quarter, at an annual rate of 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million of average net assets, 0.55% of the next $500 million of average net assets, 0.50% of the next $5 billion of average net assets, 0.475% of the next $5 billion of average net assets, 0.455 % of the next $5 billion of average net assets, 0.44% of the next $5 billion of average net assets and 0.43% of any excess thereafter. Pursuant to the Management Contract, the Fund incurred $17,403,729, $25,577,106 and $29,996,404 in management fees (after applicable waivers) for the fiscal years ending on September 30, 2006, 2005 and 2004, respectively. The Fund invests a portion of its assets in Putnam Prime Money Market Fund. In connection with such investment, management fees paid by the Fund are - 31 - reduced by an amount equal to the management and administrative services fees paid by Putnam Prime Money Market Fund with respect to assets invested by the Fund in Putnam Prime Money Market Fund. Net management fees paid for fiscal 2006, 2005 and 2004 reflect the waiver of $164,402, $545,019 and $202,709, respectively, in management fees otherwise payable by the Fund to Putnam Management in respect of such investments. Sub-advisor. Pursuant to the terms of a sub-management agreement between Investment Management Company and PIL, Investment Management Company (and not the Fund) pays a quarterly sub-management fee to PIL for its services at the annual rate of 0.40% of the average aggregate net asset value of the portion of the assets of the Fund, if any, managed by PIL from time to time. (b) Custodian Fee and Charges of the Investor Servicing Agent Effective January 1, 2007, the fund retained State Street Bank and Trust Company, 2 Avenue de Lafayette, Boston, Massachusetts 02111, as its custodian. PFTC, the fund's previous custodian, is managing the transfer of the Fund's assets to State Street. This transfer is expected to be completed during the first half of 2007. State Street is responsible for safeguarding and controlling the Fund's cash and securities, handling the receipt and delivery of securities, collecting interest and dividends on the fund's investments, serving as the Fund's foreign custody manager, providing reports on foreign securities depositaries, making payments covering the expenses of the Fund and performing other administrative duties. State Street does not determine the investment policies of the Fund or decide which securities the Fund will buy or sell. State Street has a lien on the Fund's assets to secure charges and advances made by it. PFTC will remain custodian with respect to Fund assets until the assets are transferred, performing similar services to those described for State Street. PFTC may employ one or more sub-custodians in fulfilling its responsibilities. The Fund pays State Street and PFTC an annual fee based on the Fund's assets held with each of them and on securities transactions processed by each of them and reimburses them for certain out-of pocket expenses. In addition to the fees the Fund pays to PFTC for providing custody services, the Fund will make additional payments to PFTC in 2007 for managing the transition of custody services from PFTC to State Street and for providing oversight services. The Fund may from time to time enter into brokerage arrangements that reduce or recapture fund expenses, including custody expenses. The Fund also has an offset arrangement that may reduce the Fund's custody fee based on the amount of cash maintained by its custodian. - 32 - The Fund will pay to Putnam Investor Services, a division of Putnam Fiduciary Trust Company, the Fund's Investor Servicing Agent, such fee, out of the assets of the Fund, as is mutually agreed upon in writing from time to time, in the amount, at the time and in the manner of payment mutually agreed. For the fiscal year ending on September 30, 2006, the Fund paid $3,880,854 in fees and out-of-pocket expenses for investor servicing and custody services provided by Putnam Fiduciary Trust Company before the expense reduction, and $2,993,319 after the expense reduction. (c) Fee on Class C Distribution Plan The Class C distribution plan provides for payments by the Fund to Putnam Retail Management L.P. at the annual rate of up to 1.00% of average net assets attributable to Class C shares. Payments under the plans are intended to compensate Putnam Retail Management L.P. for services provided and expenses incurred by it as principal underwriter of Fund's shares, including the payments to dealers mentioned below and repayments of commission advances to dealers selling Class C shares in Japan. Payments to dealers are subject to the continuation of the class C distribution plan and the terms of an agreement between SMBC Friend and Putnam Retail Management L.P. For the fiscal year ending on September 30, 2006, the Fund paid fees under the Class C distribution plan of $1,640,684 for Class C shares sold in the United States. (d) Fee on Class M Distribution Plan The Class M distribution plan provides for payments by the Fund to Putnam Retail Management L.P. at the annual rate of up to 1.00% of average net assets attributable to Class M shares. The Trustees currently limit payments under the Class M plan to the annual rate of 0.50% of such assets. SMBC Friend and other dealers are paid from the 0.50% that the Fund pays Putnam Retail Management L.P. Payments under the plans are intended to compensate Putnam Retail Management L.P. for services provided and expenses incurred by it as principal underwriter of Fund's shares, including the payments to the above dealers. Payments to dealers are subject to the continuation of the class M distribution plan and the terms of an agreement between SMBC Friend and Putnam Retail Management L.P. For the fiscal year ending on September 30, 2006, the Fund paid fees under the distribution plan of $6,692,026 for Class M shares. (4) Other Expenses: - 33 - The Fund pays all expenses not assumed by Investment Management Company, including Trustees' fees, auditing, legal, custodial, investor servicing and shareholder reporting expenses, and payments under its distribution plans (which differ by the relevant class of shares). The Fund also reimburses Investment Management Company for the compensation and related expenses of certain Fund officers and their staff who provide administrative services. The total reimbursement is determined annually by the Trustees and was $57,664 for fiscal 2006. Trustee responsibilities and fees The Trustees are responsible for generally overseeing the conduct of fund business. Subject to such policies as the Trustees may determine, Investment Management Company furnishes a continuing investment program for the Fund and makes investment decisions on its behalf. Subject to the control of the Trustees, Investment Management Company also manages the Fund's other affairs and business. The table below shows the value of each Trustee's holdings in the fund and in all of the Putnam Funds as of December 31, 2006. Name of Trustee Dollar range of Putnam Aggregate dollar range of Diversified Income Trust shares held in all of the shares owned Putnam funds overseen by Trustee Jameson A. Baxter $1-$10,000 over $100,000 Charles B. Curtis $1-$10,000 over $100,000 Myra R. Drucker $1-$10,000 over $100,000 John A. Hill $10,001-$50,000 over $100,000 Paul L. Joskow $1-$10,000 over $100,000 Elizabeth T. Kennan $1-$10,000 over $100,000 Kenneth R. Leibler $1-$10,000 over $100,000 Robert E. Patterson $10,001-$50,000 over $100,000 W. Thomas Stephens $1-$10,000 over $100,000 Richard B. Worley $1-$10,000 over $100,000 *Charles E. Haldeman, Jr. over $100,000 over $100,000 *George Putnam, III $50,001-$100,000 over $100,000 * Trustees who are or may be deemed to be "interested persons" (as defined in the Investment Company Act of 1940) of the Fund, Putnam Management , Putnam Retail Management Limited Partnership ("Putnam Retail Management") or Marsh & McLennan Companies, Inc., the parent company of Putnam Investments and its affiliated companies. Messrs. Putnam, III and Haldeman are deemed "interested persons" by virtue of their positions as officers of the Fund, Putnam Management or Putnam Retail Management or as shareholders of Marsh & McLennan Companies, Inc. Mr. Haldeman is the President and Chief Executive Officer of Putnam Investments. Mr. Putnam, III is the President of the Fund - 34 - and each of the other Putnam funds. The balance of the Trustees are not "interested persons." Each independent Trustee of the Fund receives an annual retainer fee and additional fees for each Trustees' meeting attended, for attendance at industry seminars and for certain compliance-related services. Independent Trustees who serve on board committees receive additional fees for attendance at certain committee meetings and for special services rendered in that connection. Independent Trustees also are reimbursed for costs incurred in connection with their services, including costs of travel, seminars and educational materials. All of the current independent Trustees of the Fund are Trustees of all the Putnam funds and receive fees for their services. Mr. Putnam also receives the foregoing fees for his services as Trustee. The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of independent Trustees of the fund, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least three business days per Trustee meeting. The standing committees of the Board of Trustees, and the number of times each committee met during your funds fiscal year, are shown in the table below: Audit and Compliance Committee* 13 Board Policy and Nominating Committee 11 Brokerage Committee** 7 Contract Committee 13 Distributions Committee 11 Executive Committee 2 Investment Oversight Committees 38 Marketing Committee*** 8 Pricing Committee* 13 Shareholder Communications and Relations 8 Committee*** Investment Process Committee**** 8 * Effective January 2006, the responsibilities of the Audit and Pricing Committee were divided between two separate committees, the Audit and Compliance Committee and the Pricing Committee. The number of meetings also includes the number of meetings held by the Audit and Pricing Committee prior to the formation of the new committees. ** Effective January 2006, the Brokerage and Custody Committee was renamed the Brokerage Committee. *** Effective January 2006, certain responsibilities of the Communication, Service and Marketing Committee were assigned to two new committees, the Marketing Committee and the Shareholder Communications and Relations Committee. The number of meetings also includes the number of meetings held by the Communication, Service and Marketing Committee prior to the formation of the new committees. **** The Investment Process Committee began meeting in January 2006. - 35 - The following table shows the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by the fund for fiscal 2006, and the fees paid to each Trustee by all of the Putnam funds during calendar year 2006: COMPENSATION TABLE Pension or retirement Estimated benefits annual Total Aggregate accrued as benefits from compensation compensation part of all Putnam from all from the fund funds upon Putnam Trustees/Year fund expenses retirement(1) funds(2) Jameson A. Baxter/1994(3) $5,124 $1,853 $110,500 $290,000 Charles B. Curtis/2001 $4,908 $2,775 $113,900 $300,000 Myra R. Drucker/2004(3) $4,718 N/A N/A $290,000 Charles E. Haldeman, Jr./2004 $0 $0 N/A $0 John A. Hill/1985(3)(4) $7,306 $2,547 $161,700 $388,294 Paul L. Joskow/1997(3) $4,938 $1,677 $113,400 $295,000 Elizabeth T. Kennan/1992(3) $5,105 $2,351 $108,000 $300,000 Kenneth R. Leibler/2006(5) N/A N/A N/A $47,500 John H. Mullin, III/1997(3)(6) $4,045 $2,052 $107,400 $185,000 Robert E. Patterson/1984 $4,965 $1,409 $106,500 $300,000 George Putnam, III/1984(4) $5,476 $1,282 $130,300 $320,000 W. Thomas Stephens/1997(3) $4,641 $1,976 $107,100 $290,000 Richard B. Worley/2004 $4,827 N/A N/A $300,000 (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. For Mr. Mullin, the annual benefits equal the actual benefits he is currently receiving under the Retirement Plan for Trustees of the Putnam funds. (2) As of December 31, 2006, there were 107 funds in the Putnam family. For Mr. Hill, amounts shown also include compensation for service as Chairman of TH Lee, Putnam Emerging Opportunities Portfolio, a closed-end fund advised by an affiliate of Putnam Management. (3) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of September 30, 2006, the total amounts of deferred compensation payable by the fund, including income earned on such amounts, to these Trustees were: Ms. Baxter - $20,525; Ms. Drucker - $1,322; Mr. Hill - $90,328; Dr. Joskow - $24,076; Dr. Kennan - $1,436; Mr. Mullin - $26,580; and Mr. Stephens - $2,279. - 36 - (4) Includes additional compensation to Messrs. Hill and Putnam for service as Chairman of the Trustees and President of the Funds, respectively. (5) Mr. Leibler was elected to the Board of Trustees of the Putnam funds on October 12, 2006. (6) Mr. Mullin retired from the Board of Trustees of the Putnam funds on June 30, 2006. Under a Retirement Plan for Trustees of the Putnam funds (the "Plan"), each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustee's lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years or (ii) such Trustee's total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the board after 2003. Investment Management Company places all orders for purchases and sales of the Funds portfolio securities. In selecting broker-dealers, Investment Management Company may consider research and brokerage services furnished to it and its affiliates. During fiscal 2006, 2005 and 2004, the Fund paid $251,913, $215,536 and $474,646 in brokerage commissions, respectively. For the fiscal year ending on September 30, 2006, the Fund paid $15,686,496 (reflecting a reduction in management fees in connection with the Funds investment in Putnam Prime Money Market Fund) in total other expenses, including payments under its distribution plans, but excluding management fees, investor servicing agent expenses and custodian expenses. (5) Tax Treatment of Shareholders in Japan The Fund qualifies as a "bond investment trust." Hence, the tax treatment of unitholders in Japan of funds is as follows: (1) Distributions to be made by a fund will be treated as distributions made by a publicly offered, domestic public and corporate bond investment trust. - 37 - (2) Distributions (including differences (in terms of the funds currency) between the redemption amount and the amount equal to capital of the fund (Hereinafter the same shall apply)) to be made by a fund to Japanese individual unitholders will be subject to the separate taxation from other income in Japan (i.e. 20% withholding tax (15% income tax and 5% local tax)). In this case, no report concerning payments will be filed with the Japanese tax authority. (3) Distributions to be made by the fund to Japanese corporate unitholders will be subject to withholding of income tax in Japan (i.e., 20% withholding tax (15% income tax and 5% local taxes)). In certain cases, a report concerning payments will be filed with the chief of the tax office. (4) In general, distributions from the Fund are subject to withholding of United States federal income tax at a reduced rate of 10% under the United States-Japan tax treaty. The amount withheld as U.S. federal income tax may be applied for foreign tax credit in Japan. Notwithstanding the above, distributions of certain properly designated capital gain dividends, interest-related dividends, and short-term capital gain dividends (as such terms are defined under the United States Internal Revenue Code of 1986, as amended) will generally not be subject to withholding of United States federal income tax. Shareholders should consult their own tax advisor to determine the suitability of shares of the Fund as an investment. (5) The Japanese withholding tax imposed on distributions as referred to in (2) and (3) above will be collected by way of the so-called balance collection method, so that only the amount equivalent to 20% of the distribution before U.S. withholding tax less the amount of U.S. withholding tax withheld will be collected in Japan. (6) The provisions of Japanese tax laws giving the privilege of a certain deduction from taxable income to corporations, which may apply to distributions paid by a domestic corporation, shall not apply. (7) Capital gains and losses arising from purchase and sale, and repurchase of the units, shall be treated in the same way as those arising from purchase and sale of a publicly offered, domestic public and corporate bond investment trust, and no tax will be levied on individual unitholders for their capital gains. This Fund qualifies as a public offered, foreign government and corporate bond fund under the tax law. There is a possibility, however, that other treatment may be made due to judgment by the tax authority in the future. Also, the taxation treatment described above is subject to other changes of law or practice. To ensure compliance with requirements imposed by the United States Internal Revenue Service, you are hereby notified that the United States tax advice contained herein (i) is written in connection with the promotion or marketing by the Fund of the transactions or matters addressed herein, and (ii) is not intended or - 38 - written to be used, and cannot be used by any taxpayer, for the purpose of avoiding United States tax penalties. Each taxpayer should seek advice based on the taxpayers particular circumstances from an independent tax advisor. - 39 - 5. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (as of the end of December, 2006) Total Investment Ratio Types of Assets Name of Country U.S. Dollars (%) Foreign Government Bonds Germany 167,363,536 6.04 France 145,603,373 5.25 Japan 119,291,226 4.30 Ireland 68,810,027 2.48 Russia 37,679,969 1.36 Sweden 37,227,365 1.34 Argentina 32,781,452 1.18 Brazil 27,381,446 0.99 Spain 20,803,890 0.75 Turkey 19,867,150 0.72 Canada 18,067,559 0.65 South Africa 14,947,225 0.54 Colombia 10,967,450 0.40 Mexico 9,971,438 0.36 Venezuela 7,080,400 0.26 Ukraine 6,261,695 0.23 Peru 3,254,580 0.12 Ecuador 1,632,400 0.06 Sub-total 748,992,181 27.03% Corporate Bonds United States 555,738,153 20.06 Luxembourg 28,888,704 1.04 Canada 20,135,624 0.73 Cayman Islands 17,570,759 0.63 France 10,045,798 0.36 United Kingdom 7,889,131 0.28 Germany 6,617,344 0.24 - 40 - (as of the end of December, 2006) Total Investment Ratio Types of Assets Name of Country U.S. Dollars (%) Ireland 6,607,129 0.24 Sub-total 653,492,642 23.58% Collateralized Mortgage Obligations United States 402,862,957 14.54 Ireland 23,677,717 0.85 United Kingdom 17,958,139 0.65 Cayman Islands 4,658,788 0.17 Sub-total 449,157,601 16.21% Asset-Backed Securities United States 306,538,073 11.06 United Kingdom 67,954,372 2.45 Cayman Islands 59,710,931 2.16 Ireland 7,349,891 0.27 Sub-total 441,553,267 15.94% U.S. Treasury Obligations United States 170,462,403 6.15% Senior Loans United States 160,320,430 5.78 Bermuda 2,667,888 0.10 Canada 1,928,299 0.07 Norway 158,428 0.01 Sub-total 165,075,045 5.96% U.S. Government Agency Mortgage Obligations United States 35,748,923 1.29% Purchased Options United States 13,370,112 0.48% Short-Term Investments United States 43,219,047 1.56% Cash, Deposit and Other Assets (After deduction of liabilities) 49,920,482 1.80% (Net Asset Value) 2,770,991,703 100.00% Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: Dollar amount is translated for convenience at the rate of $1.00yen 119.11 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi, Ltd. for - 41 - buying and selling spot dollars by telegraphic transfer against yen on December 29, 2006). The same applies hereinafter. Note 3: In this document, money amounts and percentages have been rounded. Therefore, there are cases in which the amount of the "total column" is not equal to the aggregate amount. Also, translation into yen is made simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. - 42 - (2) Investment Assets (a) Names of Major Portfolio (As of the end of December 2006) Quantity Interest Acquisition Cost Current Value Investment (Number of Rate Per Share Total Per Share Total ratio Type Shares) (%) Maturity (U.S.$) (U.S.$) (U.S.$) (U.S.$) (%) Foreign Government Bonds 122,527,000 3.25% 2015 1.23 151,259,367 1.26 153,844,828 5.6 Foreign Government Bonds 49,300,000 5.00% 2013 1.35 66,788,076 1.40 68,810,027 2.5 U.S. Treasury Obligations 53,182,000 6.25% 2030 1.19 63,070,714 1.19 63,386,296 2.3 Foreign Government Bonds 6,382,443,000 0.50% 2015 0.01 51,797,588 0.01 50,709,402 1.8 Foreign Government Bonds 32,000,000 4.00% 2013 1.19 37,996,130 1.32 42,332,768 1.5 U.S. Treasury Obligations 98,235,000 0.00% 2024 0.36 35,795,974 0.42 40,920,831 1.5 Foreign Government Bonds 4,784,334,800 1.00% 2016 0.01 40,894,401 0.01 39,470,863 1.4 Foreign Government Bonds 215,045,000 6.75% 2014 0.14 30,219,613 0.17 37,227,365 1.3 U.S. Treasury Obligations 36,222,289 2.00% 2016 0.98 35,345,030 0.97 34,984,845 1.3 Foreign Government Bonds 24,351,525 3.00% 2012 1.36 33,014,949 1.41 34,271,202 1.2 Foreign Government Bonds 34,747,500 5.59% 2012 0.91 31,573,255 0.94 32,781,452 1.2 Foreign Government Bonds 22,675,000 5.50% 2010 1.13 25,733,806 1.39 31,567,636 1.1 U.S. Treasury Obligations 27,090,000 6.25% 2023 1.04 28,283,030 1.15 31,170,431 1.1 Foreign Government Bonds 26,814,975 5.00% 2030 1.20 32,097,593 1.13 30,341,144 1.1 Asset-backed Securities 30,084,000 7.86% 2030 0.90 27,064,685 0.98 29,557,530 1.1 Foreign Government Bonds 17,480,000 5.75% 2032 1.39 24,307,645 1.65 28,925,526 1.0 Foreign Government Bonds 3,299,500,000 2.50% 2036 0.01 29,002,963 0.01 28,921,560 1.0 Asset-backed Securities 26,321,000 8.31% 2032 0.96 25,349,816 0.86 22,745,721 0.8 Asset-backed Securities 23,474,000 6.91% 2033 0.97 22,809,585 0.97 22,662,527 0.8 Foreign Government Bonds 15,000,000 5.00% 2012 1.34 20,132,974 1.39 20,803,890 0.8 Collateralized Mortgage Obligations 25,287,667 0.00% 2035 0.74 18,718,814 0.75 19,051,798 0.7 Corporate Bonds and Notes 16,127,000 5.75% 2015 0.99 16,020,604 0.99 16,014,111 0.6 Foreign Government Bonds 12,685,000 11.00% 2012 1.15 14,556,373 1.23 15,602,550 0.6 - 43 - Quantity Interest Acquisition Cost Current Value Investment (Number of Rate Per Share Total Per Share Total ratio Type Shares) (%) Maturity (U.S.$) (U.S.$) (U.S.$) (U.S.$) (%) Corporate Bonds and Notes 15,810,000 6.63% 2014 1.01 16,001,960 0.97 15,414,720 0.6 Asset-backed Securities 7,560,000 6.69% 2043 1.62 12,239,035 2.00 15,153,433 0.5 Asset-backed Securities 15,259,000 6.99% 2032 0.95 14,438,635 0.98 14,938,180 0.5 U.S. Government Agency 2020 to Mortgage Obligations 15,571,595 4.50% 2035 0.93 14,469,734 0.94 14,660,649 0.5 Collateralized Mortgage Obligations 14,703,000 7.00% 2033 0.93 13,639,330 0.99 14,571,776 0.5 Collateralized Mortgage Obligations 17,972,521 0.00% 2035 0.78 14,063,702 0.79 14,200,143 0.5 Asset-backed Securities 10,080,000 5.20% 2043 1.17 11,789,462 1.36 13,678,002 0.5 - 44 - (b) Investment Real Estate Not applicable (c) Other Major Investment Assets Not applicable (3) Results of Past Operations (a) Record of Changes in Net Assets Class C Shares Record of changes in net assets at the end of the following fiscal years and at the end of each month within one year prior to the end of December 2006 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 5th Fiscal Year 6,301 751 10.75 1,280.43 (September 30, 1999) 6th Fiscal Year 12,441 1,482 10.11 1,204.20 (September 30, 2000) 7th Fiscal Year 18,589 2,214 9.24 1,100.58 (September 30, 2001) 8th Fiscal Year 26,673 3,177 8.86 1,055.31 (September 30, 2002) 9th Fiscal Year 237,437 28,281 9.80 1,167.28 (September 30, 2003) 10th Fiscal Year 265,151 31,582 10.04 1,195.86 (September 30, 2004) 11th Fiscal Year 226,005 26,919 10.14 1,207.78 (September 30, 2005) 12th Fiscal Year 120,990 14,411 9.87 1,175.62 (September 30, 2006) 2006 end of January 181,939 21,671 9.86 1,174.42 February 172,388 20,533 9.87 1,175.62 March 162,022 19,298 9.75 1,161.32 April 153,364 18,267 9.73 1,158.94 May 146,425 17,441 9.72 1,157.75 June 135,146 16,097 9.67 1,151.79 July 129,103 15,377 9.74 1,160.13 August 124,651 14,847 9.83 1,170.85 September 120,990 14,411 9.87 1,175.62 October 118,543 14,120 9.90 1,179.19 November 118,730 14,142 9.98 1,188.72 December 118,292 14,090 9.95 1,185.14 (Note 1) Operations of Class C Shares were commenced on February 1, 1999. (Note 2) Ex-dividend date is the 10th of each month. The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each fiscal year - 45 - represents NAV per share as of the end of the relevent fiscal year with aggregate amount of all dividends paid during the relevent fiscal year, and the amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. Class M Shares Record of changes in net assets at the end of the following fiscal years and at the end of each month within one year prior to the end of December 2006 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 1st Fiscal Year 14,751 1,757 11.97 1,425.75 (September 30, 1995) 2nd Fiscal Year 46,327 5,518 12.27 1,461.48 (September 30, 1996) 3rd Fiscal Year 513,351 61,145 12.67 1,509.12 (September 30, 1997) 4th Fiscal Year 1,019,477 121,430 11.62 1,384.06 (September 30, 1998) 5th Fiscal Year 1,066,821 127,069 10.73 1,278.05 (September 30, 1999) 6th Fiscal Year 1,022,625 121,805 10.09 1,201.82 (September 30, 2000) 7th Fiscal Year 1,368,935 163,054 9.22 1,098.19 (September 30, 2001) 8th Fiscal Year 2,258,273 268,983 8.83 1,051.74 (September 30, 2002) 9th Fiscal Year 3,004,689 357,889 9.78 1,164.90 (September 30, 2003) 10th Fiscal Year 3,174,449 378,109 10.02 1,193.48 (September 30, 2004) 11th Fiscal Year 1,898,276 226,104 10.11 1,204.20 (September 30, 2005) 12th Fiscal Year 1,082,428 128,928 9.84 1,172.04 (September 30, 2006) 2006 end of January 1,403,416 167,161 9.84 1,172.04 February 1,351,222 160,944 9.85 1,173.23 March 1,279,487 152,400 9.73 1,158.94 April 1,231,294 146,659 9.71 1,156.56 May 1,198,552 142,760 9.69 1,154.18 June 1,156,422 137,741 9.65 1,149.41 July 1,129,260 134,506 9.71 1,156.56 August 1,110,817 132,309 9.80 1,167.28 September 1,082,428 128,928 9.84 1,172.04 October 1,045,355 124,512 9.87 1,175.62 November 1,037,331 123,556 9.95 1,185.14 December 1,003,808 119,564 9.92 1,181.57 - 46 - (Note 1) Operations of Class M Shares were commenced on December 1, 1994. (Note 2) Ex-dividend date is the 10th of each month. The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each fiscal year represents NAV per share as of the end of the relevent fiscal year with aggregate amount of all dividends paid during the relevent fiscal year, and the amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. - 47 - (b) Record of Distributions Paid Class C Shares Amount paid from Net Investment Income per Share Amount paid from Return of Capital Amount of Dividend Period per Share paid per Share 5th Fiscal Year (2/1/99-9/30/99) $ 0.60 (71.47) -* - $0.60 (71.47) 6th Fiscal Year (10/1/99-9/30/00) $0.87 (103.63) -* - $0.87 (103.63) 7th Fiscal Year (10/1/00-9/30/01) $0.63 (75.04) $0.20 (23.82) $0.83 (98.86) 8th Fiscal Year (10/1/01-9/30/02) $0.68 (80.99) $0.04 (4.76) $0.72 (85.76) 9th Fiscal Year (10/1/02-9/30/03) $0.66 (78.61) - - $0.66 (78.61) 10th Fiscal Year (10/1/03-9/30/04) $0.60 (71.47) - - $0.60 (71.47) 11th Fiscal Year (10/1/04-9/30/05) $0.47 (55.98) - - $0.47 (55.98) 12th Fiscal Year (10/1/05-9/30/06) $0.68 (80.99) - - $0.68 (80.99) * Amount represents less than $0.01 per Share. (Note) Record of distribution paid and NAV on the ex-dividend date from January 2006 to December 2006 are as follows: NAV on the Dividend ex-dividend date Month/Year Dollar Yen Dollar 2006 end of January 0.038 4.53 9.86 February 0.039 4.65 9.82 March 0.039 4.65 9.74 April 0.038 4.53 9.69 May 0.039 4.65 9.70 June 0.039 4.65 9.72 July 0.038 4.53 9.67 August 0.039 4.65 9.74 September 0.038 4.53 9.81 October 0.039 4.65 9.82 November 0.039 4.65 9.89 December 0.039 4.65 9.95 Class M Shares Amount paid Amount paid from Net Amount of Profit from Amount of Investment Distributed per Return of Capital Dividend Period Income per Share Share per Share paid per Share (12/1/94 -9/30/95) $0.65 (77.42) - - $0.13 (15.48) $0.78 (92.91) - 48 - 2nd Fiscal Year (10/1/95-9/30/96) $0.87 (103.63) - $0.87 (103.63) 3rd Fiscal Year (10/1/96-9/30/97) $0.85 (101.24) - $0.85 (101.24) 4th Fiscal Year (10/1/97-9/30/98) $0.67 (79.80) $0.16 (19.06) - - $0.83 (98.86) 5th Fiscal Year (10/1/98-9/30/99) $0.89 (106.01) - - $0.01 (1.19) $0.90 (107.20) 6th Fiscal Year (10/1/99-9/30/00) $0.93 (110.77) - - -* - $0.93 (110.77) 7th Fiscal Year (10/1/00-9/30/01) $0.67 (79.80) - - $0.21 (25.01) $0.88 (104.82) 8th Fiscal Year (10/1/01-9/30/02) $0.72 (85.76) - - $0.05 (5.96) $0.77 (91.71) 9th Fiscal Year (10/1/02-9/30/03) $0.70 (83.38) - $0.70 (83.38) 10th Fiscal Year (10/1/03-9/30/04) $0.65 (77.42) - $0.65 (77.42) 11th Fiscal Year (10/1/04-9/30/05) $0.52 (61.94) - $0.52 (61.94) 12th Fiscal Year (10/1/05-9/30/06) $0.73 (86.95) - $0.73 (86.95) * Amount represents less than $0.01 per Share. (Note) Record of distribution paid and NAV on the ex-dividend date from January 2006 to December 2006 are as follows: NAV on the Dividend ex-dividend date Month/Year Dollar Yen Dollar 2006 end of January 0.043 5.12 9.83 February 0.043 5.12 9.79 March 0.043 5.12 9.71 April 0.043 5.12 9.66 May 0.043 5.12 9.67 June 0.043 5.12 9.69 July 0.043 5.12 9.63 August 0.043 5.12 9.70 September 0.043 5.12 9.78 October 0.043 5.12 9.78 November 0.043 5.12 9.86 December 0.043 5.12 9.92 - 49 - (c) Record of Changes in Annual Return Class C Shares Fiscal Year Annual Return (%) 5th Fiscal Year (from February 1,1999 to September 30, 1999) -1.40% 6th Fiscal Year (from October 1,1999 to September 30, 2000) 2.22% 7th Fiscal Year (from October 1, 2000 to September 30, 2001) -0.50% 8th Fiscal Year (from October 1,2001 to September 30, 2002) 3.72% 9th Fiscal Year (from October 1, 2002 to September 30,2003) 18.70% 10th Fiscal Year (from October 1, 2003 to September 30, 2004) 8.87% 11th Fiscal Year (from October 1, 2004 to September 30, 2005) 5.71% 12th Fiscal Year (from October 1, 2005 to September 30, 2006) 4.25% (Note) Annual Return (%) 100 X [ [ Ending NAV * A] ] / Beginning NAV - 1] "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Ending NAV means net asset value per share as of the end of the fiscal year and Beginning NAV means (except for 5th fiscal year) net asset value per share as of the end of the previous fiscal year. Regarding 5th fiscal year, Beginning NAV means net asset value per share as of February 1, 1999. Class M Shares Fiscal Year Annual Return (%) 1st Fiscal Year (from December 1, 1994 to September 30, 1995) 12.90% 2nd Fiscal Year (from October 1,1995 to September 30, 1996) 10.12% 3rd Fiscal Year (from October 1,1996 to September 30, 1997) 10.59% 4th Fiscal Year (from October 1,1997 to September 30, 1998) -1.97% 5th Fiscal Year (from October 1,1998 to September 30, 1999) 0.09% 6th Fiscal Year (from October 1,1999 to September 30, 2000) 2.74% 7th Fiscal Year (from October 1, 2000 to September 30, 2001) -0.02% 8th Fiscal Year (from October 1,2001 to September 30, 2002) 4.13% - 50 - 9th Fiscal Year (from October 1, 2002 to September 30, 2003) 19.37% 10th Fiscal Year (from October 1, 2003 to September 30, 2004) 9.43% 11th Fiscal Year (from October 1, 2004 to September 30, 2005) 6.19% 12th Fiscal Year (from October 1, 2005 to September 30, 2006) 4.82% (Note) Annual Return (%) 100 X [ [ Ending NAV * A] ] / Beginning NAV - 1] "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Ending NAV means net asset value per share as of the end of the fiscal year and Beginning NAV means (except for 1st fiscal year) net asset value per share as of the end of the previous fiscal year. Regarding 1st fiscal year, Beginning NAV means net asset value per share as of December 1, 1994. - 51 - II. SUMMARY OF INFORMATION CONCERNING FOREIGN INVESTMENT TRUST UNITS 1. Transfer of the Shares The transfer agent for the registered share certificates is Putnam Fiduciary Trust Company, P.O. Box 41203, Providence, RI 02940-1203, U. S. A. The Japanese investors who entrust the custody of their shares to Distributor or Sales Handling Company shall have their shares transferred under the responsibility of such company, and the other investors shall make their own arrangements. No fee is chargeable for the transfer of shares. 2. The Closing Period of the Shareholders' Book No provision is made. 3. There are no annual shareholders' meetings. Special shareholders' meeting may be held from time to time as required by the Agreement and Declaration of Trust and the Investment Company Act of 1940. The Fund will hold a shareholders meeting at which the Board of Trustees will be elected at least every five years beginning in 2004. 4. No special privilege is granted to Shareholders. The acquisition of Shares by any person may be restricted. - 52 - PART II. DETAILED INFORMATION ON THE FUND I. ADDITIONAL INFORMATION ON THE FUND 1. History of the Fund: August 11, 1988: Organization of the Fund as a Massachusetts business trust. Adoption of the Agreement and Declaration of Trust. September 7, 1988: Adoption of the Amended and Restated Agreement and Declaration of Trust. 2. Outline of Laws Regulating the Fund in the Jurisdiction Where Established: The Fund was created under, and is subject to, the laws of the Commonwealth of Massachusetts. The sale of the Funds shares is subject to, among other things, the Securities Act of 1933, as amended, and certain state securities laws. The Fund also attempts to qualify each year and elect to be taxed as a regulated investment company under the U.S. Internal Revenue Code of 1986, as amended. The following is a broad outline of certain of the principal statutes regulating the operations of the Fund in the U.S.: a. Massachusetts General Laws, Chapter 182 - Voluntary Associations and Certain Trusts Chapter 182 provides in part as follows: A copy of the declaration of trust must be filed with the Secretary of State of the Commonwealth of Massachusetts and with the Clerk of the City of Boston. Any amendment of the declaration of trust must be filed with the Secretary and the Clerk within thirty days after the adoption of such amendment.
